Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 56-67 are pending and under examination.

Specification
The disclosure is objected to because of the following informalities: the specification references portions of the figures by color, but color drawings have not been submitted. For example, “FIG. 1. Distinct miRNA profile in brains of HAND patients. 12 up-regulated (red) and 5 down-regulated (blue)” (para 0212).  
Appropriate correction is required. 
The applicant is encouraged to submit color drawings or amend the specification to remove references to colors in the drawings present in the specification (e.g. para 0212).

Drawings
The drawings are objected to because the specification references portions of the figures by color, but color drawings have not been submitted. For example, “FIG . 1. Distinct miRNA profile in brains of HAND patients. 12 up-regulated (red) and 5 down-regulated (blue)” (para 0212). The applicant is encouraged to submit color drawings or amend the specification to remove references to colors in the drawings present in the specification (e.g. para 0212).


Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

The applicant is encouraged to submit color drawings or amend the specification to remove references to colors in the drawings present in the specification (e.g. para 0212).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 56-67 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a HIV patient diagnosed as having an increased risk for developing human immunodeficiency virus (HIV)-associated neurocognitive disorder (HAND), the method comprising: administering a  niclosamide to the patient in an amount effective to treat HIV, wherein the HIV patient has been diagnosed by (i) detecting an increased level of miR-500-a-5p, miR-34c-3p, miR-93-3p, and/or miR-381-3p or (ii) detecting a decreased level of a peroxin selected from the group consisting of PEX2, PEX19, PEX7, PEX11B and PEX13, the specification does not reasonably provide administering any peroxisome proliferator or diagnosed based upon an increased level of any miRNA that downregulates expression of a peroxin, decreased level of any peroxisomal activity biomarker, and/or increased level of a substrate for peroxisomal enzyme. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 

There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue. These factors have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”


The nature of the invention and the breadth of the claims:
	The claims are directed towards methods of treating a HIV patient diagnosed as having an increased risk for developing HAND by administering a peroxisome proliferator to the patient in an effective amount to treat HIV when the patient has been diagnosed by an increased level of 

Direction, Guidance, Presence and absence of working examples, & Predictability in the Art:
The specification states the “term “treating” or “treatment” of a condition or disease includes providing a clinical benefit to a subject, and includes: (1) inhibiting the disease, i.e., arresting or reducing the development of the disease or its symptoms, or (2) relieving the disease, i.e., causing regression of the disease or its clinical symptoms” (para 0060).
The specification also asserts that “In certain cases, the HIV patient is receiving treatment with a peroxisome proliferator-activated receptor α (PPAR α) agonist. In certain cases, the PPAR α agonist comprises a ligand of PPARα (para 0024). The specification also states that “In certain cases, the HIV patient is receiving treatment with chloro-N-(2-chloro-4-nitrophenyl)-2-hydroxybenzamide (CAS No. 50-65-7) (niclosamide) or salt, solvate, clathrate, hydrate, polymorph thereof” (para 0024). The specification teaches that niclosamide is a peroxisome proliferator (para 133-135). However, the specification does not explicitly define a peroxisome proliferator or assert PPARα is a peroxisome proliferator.
In example 2, the specification teaches that a subset of HAND-associated miRNA negatively regulate expression of PEX mRNAs (Fig. 2) and four of the up-regulated miRNAs (miR-500a-5p, miR-34c-3p, miR-93-3p, and miR-381-3p) were predicted to target mRNAs encoding the peroxins PEX2 , PEX7 , PEX11B and PEX13. In example 3, the specification teaches that miR-500a-5p, miR-34c-3p, miR-93-3p, and miR-381-3p significantly decrease levels of peroxisomal proteins. The specification teaches that HAND-associated miRNAs were investigated in HEK293T cells (Fig. 12 & 13).

In example 7, the specification teaches that miR-93-3p mimic transfected in cells resulted in increased expression of IFI6 and viperin mRNAs and miR-500a-5p mimic increased expression of innate immune genes in A549 cells. However, example 7 also teaches that the miR-381-3p mimic did not significantly affect expression of IFI6, viperin, IFIT2, IRF1 or OAS1. 
Based on this guidance, it is unclear how the skilled artisan could administer any peroxisome proliferator to effectively treat a HIV patient diagnosed based upon an increased level of any miRNA that downregulates expression of a peroxin, as not all microRNA have the same function. It is also unclear how the skilled artisan could administer any peroxisome proliferator to effectively treat a HIV patient diagnosed based upon decreased level of any peroxisomal activity biomarker, as not all peroxisomal activity biomarkers (e.g. innate immune cell gene expression) are significantly affected by the miRNAs.
The prior art also demonstrates unpredictability between HIV diagnosis and peroxisomal activity biomarkers and substrate levels for peroxisomal enzymes.
Smith (Smith et al. (2013) Nat Rev: Molecular Cell Biol. 14: 803-817) teaches that peroxisomes have diverse functions. Smith teaches partial or exclusive peroxisomal pathways include biosynthesis of: bile acids, hormonal signaling molecules, polyunsaturated fatty acids, plasmalogens, pyrimidines, and purines (page 804). Additionally, Smith teaches partial or exclusive peroxisome pathways of degradation include: prostaglandin, amino acids, polyamine H2O2 degradation, oxidation of fatty acids, purine, superoxide radical destruction by superoxide dismutase, and signaling platforms in viral innate immune defense (page 804). With the numerous functions taught by Smith, different activity biomarkers would identify different processes. Smith teaches that enzymes contained within peroxisomal matrices vary depending on 
Furthermore, Smith teaches that peroxins are proteins encoded by PEX genes (a subgenera of activity marker) and are involved in peroxisome biogenesis (page 805). Smith also teaches that mutations in PEX genes result in disease (page 805, col. 2). Smith teaches 15 PEX genes for humans, which have different isoforms (Table 2). Smith also teaches that the peroxins have different functions in peroxisome biogenesis (Table 1). Therefore, the teachings of Smith indicate that the peroxins are functionally and structurally distinct. Smith also teaches that peroxisome biogenesis occurs through more than one mechanism (page 809-810, bridging para).
Furthermore, the specification also asserts that “the method may include assaying expression level of one or more peroxisomal enzymes. Assaying expression level of a peroxisomal enzyme may include assaying levels of a mRNA encoding the enzyme, assaying the levels of the enzyme, and/or assaying for catalytic activity of the enzyme. The peroxisomal enzyme may be dihydroxyactone-phosphate acyltransferase (DHAPAT), acyl-CoA oxidase (e.g., a flavin containing oxidase, such as Flavinadenine dinucleotide (FAD)-containing enzymes, for example, palmitoyl-CoA oxidase), D-amino acid oxidase, or glycolate oxidase”. However, the specification does not teach the relationship between the enzymes and HIV and/or HAND.
With structurally and functionally distinct peroxins, different enzymes, and biomarkers, the prior art demonstrates unpredictability between the enzymes, peroxisomal activity biomarkers, and diagnosis. As functionally and structurally distinct enzymes utilize different substrates, the prior art also demonstrates unpredictability between the substrates.



The prior art demonstrates unpredictability between peroxisomal proliferators and disease treatment. Sexton (Sexton et al. (2010) Int J High Throughput Screen 2010(1): 127-140) teaches that current peroxisome proliferator activated receptor (PPAR) agonists do not increase peroxisome biogenesis in humans despite their name (page 128, col. 1, first full para). Sexton also teaches that multiple compounds structurally unrelated to fibrates display peroxisome proliferation in rodents (page 128, col. 1-2, bridging para). However, Sexton also teaches that compounds that increase peroxisome biogenesis in rodents largely do not increase peroxisome biogenesis in humans (abstract). Sexton teaches that 4-phenylbutyrate (PBA) is a PPAR independent peroxisomal proliferator, but it must be used at extremely high doses and results in off-target effects. Sexton also teaches that niclosamide is 1,000x more effective than PBA (page 128, col. 1-2, bridging para; page 139-140, bridging para). Reddy (Reddy et al. (1975) Science 190(4216):787-789) also teaches that induction of peroxisome proliferation occurs by structurally unrelated compounds (abstract). As the compounds are structurally unrelated (Sexton and Ready), peroxisome proliferators of rodents do not necessarily work in humans (Sexton), and peroxisome proliferators may have deleterious effects (Sexton), the prior art demonstrates unpredictability between peroxisomal proliferators and disease treatment.

Based on this guidance, it is not clear how the skilled artisan could administer any peroxisome proliferator or diagnose based upon an increased level of any miRNA that 

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary: 
	To practice the invention as claimed, the skilled artisan would have to perform clinical trials with a large number of patients with HIV-associated neurocognitive disorder. Based on the lack of guidance as to particular peroxisome proliferators, as well as the lack of guidance as to how any miRNA, peroxisomal activity biomarker or enzyme can diagnose HIV, the skilled artisan would be unable to predictably determine how to make or use the invention as claimed. The art supports the unpredictability of peroxisome proliferators in treatment and diagnostic enzymes, substrates, activity biomarkers, and miRNA. Accordingly, the experimentation necessary to practice the claimed invention would be replete with trial and error, which would require large amounts of inventive effort.
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of the art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example when the expression of the miRNA is lower than the control, and the prior art balanced against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method as claimed.
	


Written Description
Claims 56-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 56-66 are directed to methods involving treating HIV with any structurally undefined peroxisomal proliferator.
In the case of instant claims, the functionality of identifying a peroxisomal proliferator capable of treating HIV is a critical feature of the claimed methods.

The specification states the “term “treating” or “treatment” of a condition or disease includes providing a clinical benefit to a subject, and includes: (1) inhibiting the disease, i.e., arresting or reducing the development of the disease or its symptoms, or (2) relieving the disease, i.e., causing regression of the disease or its clinical symptoms” (para 0060).
	The specification also asserts that “In certain cases, the HIV patient is receiving treatment with a peroxisome proliferator-activated receptor α (PPAR α) agonist. In certain cases, the PPAR α agonist comprises a ligand of PPARα (para 0024). The specification also states that “In certain cases, the HIV patient is receiving treatment with chloro-N-(2-chloro-4-nitrophenyl)-2-hydroxybenzamide (CAS No. 50-65-7) (niclosamide) or salt, solvate, clathrate, hydrate, polymorph thereof” (para 0024). The specification teaches that niclosamide is a peroxisome 

While the skilled artisan may be capable of identifying a particular peroxisomal proliferator, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.

This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: "Although there is often significant overlap" between the enablement and written description requirements, "they are nonetheless independent of each other." University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An "invention may be enabled even though it has not been described." Id. Such is the situation here. Therefore, we find Appellants did not describe the invention sufficiently to show they had possession of the claimed genus of peroxisome proliferators. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) ("invention is, for purposes of the 'written description' inquiry, whatever is now claimed").


Regarding claims 56-66, while niclosamide may be a peroxisomal proliferator, there is no indication, teaching, guidance, or expectation that ALL such peroxisomal proliferators would be capable of “treating” HIV, as is broadly claimed.

Sexton (Sexton et al. (2010) Int J High Throughput Screen 2010(1): 127-140) teaches that current peroxisome proliferator activated receptor (PPAR) agonists do not increase peroxisome biogenesis in humans despite their name (page 128, col. 1, first full para). Sexton also teaches that multiple compounds structurally unrelated to fibrates display peroxisome proliferation in rodents (page 128, col. 1-2, bridging para). However, Sexton also teaches that compounds that increase peroxisome biogenesis in rodents largely do not increase peroxisome biogenesis in humans (abstract). Sexton teaches that 4-phenylbutyrate (PBA) is a PPAR independent peroxisomal proliferator, but it must be used at extremely high doses and results in off-target effects. Sexton also teaches that niclosamide is 1,000x more effective than PBA (page 128, col. 1-2, bridging para; page 139-140, bridging para). Therefore, Sexton teaches variability among peroxisome proliferators, and there is no indication, teaching, guidance, or expectation that ALL peroxisome proliferators would be capable of treating a disease.
Therefore, claims 56-66 encompass genera of structurally undefined peroxisome proliferators which require a specific functionality. However, the specification fails to teach how to distinguish members of the claimed genera of peroxisome proliferator which possess the claimed functionality from non members.


Claims 56-57 and 59-67 are directed to methods involving diagnosing HIV with any structurally undefined miRNA that downregulates a peroxin. The functionality of identifying 

Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

Smith (Smith et al. (2013) Nat Rev: Molecular Cell Biol. 14: 803-817) teaches that peroxins are proteins encoded by PEX genes and are involved in peroxisome biogenesis (page 805). Smith also teaches that mutations in PEX genes result in disease (page 805, col. 2). Smith teaches 15 PEX genes for humans, which have different isoforms (Table 2). Smith also teaches that the peroxins have different functions in peroxisome biogenesis (Table 1). Smith teaches that peroxins are proteins encoded by PEX genes (a subgenera of activity marker) and are involved in peroxisome biogenesis (page 805). Smith also teaches that mutations in PEX genes result in disease (page 805, col. 2). Smith teaches 15 PEX genes for humans, which have different isoforms (Table 2). Smith also teaches that the peroxins have different functions in peroxisome biogenesis (Table 1).  Therefore, the teachings of Smith indicate that the peroxins are functionally and structurally distinct. Given the teachings of Smith, there is no indication, teaching, guidance, or expectation that ALL miRNA would be capable of diagnosing a disease by downregulating expression of different functionally and structurally distinct peroxins.




Claims 56-60, 62, and 64-67 are directed to methods involving diagnosing HIV with any structurally undefined peroxisomal activity biomarker. The functionality of identifying a peroxisomal activity biomarker capable of diagnosing HIV is a critical feature of the claimed methods.
Smith (Smith et al. (2013) Nat Rev: Molecular Cell Biol. 14: 803-817) teaches that peroxisomes have diverse functions. Smith teaches partial or exclusive peroxisomal pathways include biosynthesis of: bile acids, hormonal signaling molecules, polyunsaturated fatty acids, plasmalogens, pyrimidines, and purines (page 804). Additionally, Smith teaches partial or exclusive peroxisome pathways of degradation include: prostaglandin, amino acids, polyamine H2O2 degradation, oxidation of fatty acids, purine, superoxide radical destruction by superoxide dismutase, and signaling platforms in viral innate immune defense (page 804). With the numerous functions taught by Smith, different activity biomarkers would identify different processes. Smith teaches that enzymes contained within peroxisomal matrices vary depending on the cell type and the environment and many have multiple functions and subcellular localizations (page 805, col. 1, last para). 

Given the teachings of Smith, there is no indication, teaching, guidance, or expectation that ALL peroxisomal activity biomarkers would be capable of diagnosing HIV.


While the skilled artisan may be capable of identifying a particular peroxisomal activity biomarker, for example, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.


Claims 56-60, 62, and 64-67 are directed to methods involving diagnosing HIV with any structurally undefined substrate for a peroxisomal enzyme. The functionality of identifying a peroxisomal enzyme capable of diagnosing HIV is a critical feature of the claimed methods
While the skilled artisan may be capable of identifying a particular peroxisomal enzyme, for example, possession may not be shown by merely describing how to obtain possession of 
Smith (Smith et al. (2013) Nat Rev: Molecular Cell Biol. 14: 803-817) teaches that peroxisomes have diverse functions. Smith teaches partial or exclusive peroxisomal pathways include biosynthesis of: bile acids, hormonal signaling molecules, polyunsaturated fatty acids, plasmalogens, pyrimidines, and purines (page 804). Additionally, Smith teaches partial or exclusive peroxisome pathways of degradation include: prostaglandin, amino acids, polyamine H2O2 degradation, oxidation of fatty acids, purine, superoxide radical destruction by superoxide dismutase, and signaling platforms in viral innate immune defense (page 804). With the numerous functions taught by Smith, different enzymes would be required to perform the different biosynthesis and degradation functions. Smith teaches that enzymes contained within peroxisomal matrices vary depending on the cell type and the environment and many have multiple functions and subcellular localizations (page 805, col. 1, last para). Given the teachings of Smith, there is no indication, teaching, guidance, or expectation that ALL peroxisome enzymes would be capable of diagnosing a disease. Furthermore, as there is no indication, teaching, guidance, or expectation that ALL peroxisome enzymes, there is no indication, teaching, guidance, or expectation that ALL substrates of peroxisomal enzymes would be capable of diagnosing a disease.

Claims 65 and 66 are directed to methods involving diagnosing HIV with any structurally undefined long chain fatty acid comprising 14-21 carbon atoms or very long chain fatty acid comprising 22-26 carbon atoms. The functionality of identifying a long chain fatty acid 

Kihara (Kihara (2012) J Biochem 152(5): pp. 387) teaches that very long chain fatty acids (VLCFA) have a chain length of greater than or equal to 22 carbons (abstract). Kihara teaches that each VLCFA exhibits certain functions, through their influences as components of membrane lipids (abstract). Kihara also teaches that mammals have different elongases that each exhibit a characteristic substrate specificity (abstract). Given the teachings of Kihara, there is no indication, teaching, guidance, or expectation that ALL very long chain fatty acids comprising 22-26 carbon atoms would be capable of diagnosing a disease.
Osman (Osman et al. (2009) Med Chem Res 18: 8-19) teaches that LCFAs bind to PPAR alpha and that PPAR alpha affinities of LCFA have shown contradictory results (page 9, second full para; abstract). Osman also teaches the length of the long chain fatty acids is related to affinity for PPAR alpha (page 14, second full para; page 17-18, bridging para). Osman also teaches that the number of double bonds modified the affinity to PPAR alpha (page 14, second full para; page 17-18, bridging para).  However, Sexton teaches that niclosamide (a peroxisome proliferator) has no PPAR activity (page 135, col. 1, bridging para). Given the teachings of Osman, there is no indication, teaching, guidance, or expectation that ALL long chain fatty acids comprising 14-21 carbon atoms would be capable of acting as a substrate for ANY peroxisomal enzyme to diagnose a disease, as the number of double bonds and carbon atoms had different binding affinities for a single receptor.



In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.) In the instant case, the specification fails to teach the necessary common attributes or features of the claimed genera in view of the species described. As such, one of skill in the art would not recognize that applicant was in possession of the genera encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that: To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art 

Thus considering the breadth of: peroxisome proliferators, structurally undefined long chain fatty acids comprising 14-21 carbon atoms and very long chain fatty acids comprising 22-26 carbon atoms, peroxisomal enzyme, substrate for a peroxisomal enzyme, peroxisomal activity biomarker, and the miRNA that downregulates a peroxin required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56-67 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Likewise, claim 64 recites “increased level of a substrate”. The term "increased" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The applicant is encouraged to amend what “increased” and “decreased” are relative to. For example, the applicant may amend the claim to recite the increased or decreased levels are relative to a control.
Claims 57-67 inherit the deficiencies of the claim from which they depend.

Claims 56-67 are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Claims 56, 59, and 64 recite “increased risk for developing HAND based upon”. However, the relationship between HAND and decreased and/or increased levels of a peroxisomal activity biomarker, peroxisomal enzyme substrate, or peroxin is unclear. It is not clear how much weight the actual levels are to achieve a particular diagnostic risk.
The applicant is encouraged to amend the claims to recite “wherein the HIV patient has been diagnosed as having an increased risk for developing HAND when the patient exhibits …” or an appropriate alternative.



Conclusion
Claims 56-67 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634